 1   Cyrus Safa
     Attorney at Law: 13241
 2   Law Offices of Lawrence D. Rohlfing
     12631 East Imperial Highway, Suite C-115
 3   Santa Fe Springs, CA 90670
     Tel.: (562)868-5886
 4   Fax: (562)868-5491
     E-mail rohlfing.office@rohlfinglaw.com
 5
     Leonard Stone
 6   Attorney at Law: 5791
     Shook & Stone, Chtd.
 7   710 South 4th Street
     Las Vegas, NV 89101
 8   Tel.: (702)385-2220
     Fax: (702)384-0394
 9   E-mail: LMoreno@shookandstone.com
10   Attorneys for Plaintiff
     Teena F. Buehner
11
                          UNITED STATES DISTRICT COURT
12
                                DISTRICT OF NEVADA
13
14
     TEENA F. BUEHNER,                       )   Case No.: 2:16-cv-02696-APG-CLB
15                                           )
                  Plaintiff,                 )   STIPULATION FOR THE AWARD
16                                           )   AND PAYMENT OF ATTORNEY
           vs.                               )   FEES AND EXPENSES PURSUANT
17                                           )   TO THE EQUAL ACCESS TO
     ANDREW SAUL,                            )   JUSTICE ACT, 28 U.S.C. § 2412(d)
18   Commissioner of Social Security,        )   AND COSTS PURSUANT TO 28
                                             )   U.S.C. § 1920
19                Defendant.                 )
                                             )
20                                           )
21
           TO THE HONORABLE CARLA BALDWIN, MAGISTRATE JUDGE OF
22
     THE DISTRICT COURT:
23
           IT IS HEREBY STIPULATED by and between the parties through their
24
     undersigned counsel, subject to the approval of the Court, that Teena F. Buehner
25
     be awarded attorney fees and expenses in the amount of two-thousand dollars
26

                                             -1-
 1   ($2,000.00) under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d),
 2   and no costs under 28 U.S.C. § 1920. Plaintiff previously filed a motion for fees.
 3   The parties have since been able to come to an agreement. Plaintiff seeks to
 4   withdraw its motion and for the Court to consider this stipulation. This amount
 5   represents compensation for all legal services rendered on behalf of Plaintiff by
 6   counsel in connection with this civil action, in accordance with 28 U.S.C. §§ 1920;
 7   2412(d).
 8           After the Court issues an order for EAJA fees to Teena F. Buehner, the
 9   government will consider the matter of Teena F. Buehner's assignment of EAJA
10   fees to Cyrus Safa. The retainer agreement containing the assignment is attached
11   as exhibit 1. Pursuant to Astrue v. Ratliff, 130 S.Ct. 2521, 2529 (2010), the ability
12   to honor the assignment will depend on whether the fees are subject to any offset
13   allowed under the United States Department of the Treasury's Offset Program.
14   After the order for EAJA fees is entered, the government will determine whether
15   they are subject to any offset.
16           Fees shall be made payable to Teena F. Buehner, but if the Department of
17   the Treasury determines that Teena F. Buehner does not owe a federal debt, then
18   the government shall cause the payment of fees, expenses and costs to be made
19   directly to Law Offices of Lawrence D. Rohlfing, pursuant to the assignment
20   executed by Teena F. Buehner.1 Any payments made shall be delivered to Cyrus
21   Safa.
22           This stipulation constitutes a compromise settlement of Teena F. Buehner's
23   request for EAJA attorney fees, and does not constitute an admission of liability on
24
25   1
      The parties do not stipulate whether counsel for the plaintiff has a cognizable lien
26   under federal law against the recovery of EAJA fees that survives the Treasury
     Offset Program.
                                              -2-
 1   the part of Defendant under the EAJA or otherwise. Payment of the agreed amount
 2   shall constitute a complete release from, and bar to, any and all claims that Teena
 3   F. Buehner and/or Cyrus Safa including Law Offices of Lawrence D. Rohlfing
 4   may have relating to EAJA attorney fees in connection with this action.
 5         This award is without prejudice to the rights of Cyrus Safa and/or the Law
 6   Offices of Lawrence D. Rohlfing to seek Social Security Act attorney fees under
 7   42 U.S.C. § 406(b), subject to the savings clause provisions of the EAJA.
 8   DATE: April 3, 2020                Respectfully submitted,
 9                                      LAW OFFICES OF LAWRENCE D. ROHLFING
10                                           /s/ Cyrus Safa
                                    BY: __________________
11                                     Cyrus Safa
                                       Attorney for plaintiff Teena F. Buehner
12
13   DATE: April 3, 2020
14                                      NICHOLAS A. TRUTANICH
                                        United States Attorney
15
16
                                              /s/ Shea L. Bond
17
18                                      SHEA L. BOND
                                        Special Assistant United States Attorney
19                                      Attorneys for Defendant ANDREW SAUL,
                                        Commissioner of Social Security
20                                      (Per e-mail authorization)

21
     IT IS SO ORDERED
22
23         DATE:       April 6, 2020.

24                              ___________________________________
                                THE HONORABLE CARLA BALDWIN
25                              UNITED STATES MAGISTRATE JUDGE

26

                                               -3-
 1                                 PROOF OF SERVICE
 2   STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

 3         I am employed in the county of Los Angeles, State of California. I am over
 4   the age of 18 and not a party to the within action. My business address is 12631
 5   East Imperial Highway, Suite C-115, Santa Fe Springs, California 90670.
 6         On this day of April 3, 2020, I served the foregoing document described as
 7   STIPULATION FOR THE AWARD AND PAYMENT OF ATTORNEY FEES
 8   AND EXPENSES PURSUANT TO THE EQUAL ACCESS TO JUSTICE ACT,
 9   28 U.S.C. § 2412(d) AND COSTS PURSUANT TO 28 U.S.C. § 1920 on the
10   interested parties in this action by placing a true copy thereof enclosed in a sealed
11   envelope addressed as follows:
12   Ms. Teena F. Buehner
     8541 Red Baron
13   Reno, NV 89506
14         I caused such envelope with postage thereon fully prepaid to be placed in the
15   United States mail at Santa Fe Springs, California.
16         I declare under penalty of perjury under the laws of the State of California
17   that the above is true and correct.
18         I declare that I am employed in the office of a member of this court at whose
19   direction the service was made.
20
     Cyrus Safa ___             /s/ Cyrus Safa____________
     TYPE OR PRINT NAME                             SIGNATURE
21
22
23
24
25
26
 1                        CERTIFICATE OF SERVICE
                   FOR CASE NUMBER 2:16-CV-02696-APG-CLB
 2
 3         I hereby certify that I electronically filed the foregoing with the Clerk of the

 4   Court for this court by using the CM/ECF system on April 3, 2020.
 5         I certify that all participants in the case are registered CM/ECF users and
 6
     that service will be accomplished by the CM/ECF system, except the plaintiff
 7
     served herewith by mail.
 8
 9                              /s/ Cyrus Safa
                                _______________________________
10
                                Cyrus Safa
11                              Attorneys for Plaintiff
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
